PER CURIAM:
James Magoletta Green appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. Corr. Med. Servs., Inc., No. 1:13-cv-00691-JFM, 2014 WL 1123392 (D.Md. Mar. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.